Exhibit 10.72



AMENDATORY AGREEMENT


AMENDATORY AGREEMENT dated as of January 1, 2007, between NATIONAL PENN
BANCSHARES, INC., a Pennsylvania business corporation (“NPB”), NATIONAL PENN
BANK, a national banking association (“Bank”), and Michelle H. Debkowski
(“Executive”).


BACKGROUND


1. NPB, Bank and Executive entered into a certain Executive Agreement dated
December 3, 2004 (the “Agreement”).


2. Executive has been assigned increased duties and responsibilities. Therefore,
NPB, Bank and Executive desire to amend the Agreement as hereinafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree as follows:


1. Amendment. The reference to 100% of Executive’s “Base Salary” contained in
Section 2 of the Agreement is hereby changed to be a reference to 150% of
Executive’s “Base Salary”.


2. Ratification. As amended hereby, the Agreement is hereby ratified, confirmed
and approved.


3. Governing Law. This Amendatory Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


IN WITNESS WHEREOF, the parties hereto have executed this Amendatory Agreement
as of the date first above written.



 
NATIONAL PENN BANCSHARES, INC.
         
By: /s/ Sandra L. Spayd
     
Name: Sandra L. Spayd
 
Title: Corporate Secretary
         
NATIONAL PENN BANK
     
By: /s/ Sandra L. Spayd
     
Name: Sandra L. Spayd
 
Title: Group Executive Vice President
   
Witness: /s/ Deborah M. Johnson
/s/ Michelle H. Debkowski
 
Michelle H. Debkowski




--------------------------------------------------------------------------------